The questions of law presented in this case are similar to and are ruled by the questions of law decided in Board of Public Instruction for Pinellas County v. Knight and Wall Company filed this date. This cause will have to be reversed, however, because the declaration seeks to recover against the county school fund while the record shows conclusively that such remedy as the plaintiff may have is against certain special tax school districts in Pinellas County and the extent of the liability of each of said districts is not alleged or proven.
Count two of the declaration states no cause of action and was amenable to demurrer. Counts one and three of the declaration state a cause of action against the Board of Public Instruction of Pinellas County but the proof discloses no liability on the part of said board as such in favor *Page 1658 
of the plaintiff. The cause is therefore reversed with leave to the plaintiff to amend its declaration if it so desires.
Reversed.
ELLIS and BROWN, J. J., concur.
WHITFIELD, P. J., and STRUM and BUFORD, J. J., concur in the opinion and judgment.